Citation Nr: 0419819	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-14 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized active service from December 1941 to April 1942.  
He died in January 1998.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  The October 2002 rating decision also denied 
legal entitlement to accrued benefits.  The appellant did not 
appeal that determination.  


FINDINGS OF FACT

1.  The veteran died in January 1998 at the age of 78; 
cardiopulmonary arrest and cerebrovascular accident/subdural 
hematoma left frontal area were certified as the immediate 
and antecedent causes, respectively, of his death.  

2.  During his lifetime, the veteran had not established 
service connection for any disability.

3.  Pulmonary or cardiovascular/cerebrovascular disease was 
not manifested in service; cardiovascular disease or brain 
hemorrhage was not manifested within one year following the 
veteran's separation from service; and his cardiopulmonary or 
cardiovascular/cerebrovascular disease is shown to have been 
related to service.

4.  The veteran's death was not caused by a service-connected 
disability, and service-connected disability did not 
materially contribute to cause or hasten his death.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  

VA has fully complied with the mandates of the VCAA.  An 
August 2002 letter outlined the notification requirements of 
the VCAA.  The appellant was notified why her claim was 
denied by rating decision of October 2002, as well as by a 
statement of the case (SOC) in April 2003.  The SOC also 
provided the appellant further notice of pertinent VCAA 
regulations.  While the August 2002 letter advised her to 
submit evidence within 60 days, it went on to indicate that 
evidence submitted within a year would be considered.  
Everything submitted to date has been accepted, and 
considered.  While the appellant was not advised verbatim to 
submit everything she had pertinent to the claim, she was 
informed of what was necessary to establish entitlement to 
the benefit sought, and what evidence she was responsible for 
submitting (and by implication that she should do so).  In 
June 2004, the appellant noted (in essence) that she had no 
additional evidence to submit, indicating "I have [have] 
already stated completely my case."  Under these 
circumstances, further notice would serve no useful purpose.
Regarding the "duty to assist," there are no further 
service medical records available.  VA attempted, 
unsuccessfully, to obtain such records.  See April 1983 RO 
rating decision.  All pertinent evidence identified and 
available has been obtained.  The record appears complete.  
All of VA's due process, notice, and assistance duties, 
including those mandated by the VCAA, are met.  The appellant 
is not prejudiced by the Board proceeding with appellate 
review at this point (see Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004)).

Factual Background

The appellant contends that the veteran's death was caused by 
ischemic heart disease which resulted from malaria, 
dysentery, beriberi and malnutrition he had in service.  She 
asserts he sustained the disorders while held as a prisoner 
of war (POW) for a period in excess of 30 days.  

During his lifetime, the veteran had claimed he was a POW 
from April 1942 to October 1942.  See August 1983 letter.  
The Service Department has certified that his allegation of 
being a POW is "not supported."  

A February 1942 service medical record shows that the veteran 
was seen for dysentery.  He was returned to duty March 2, 
1942.  

The veteran had not established service connection for any 
disability.  

A private hospital report reveals that the veteran was 
admitted for treatment of arteriosclerotic heart disease and 
arterial hypertension in February 1971, and released in May 
1971.  

A February 1985 letter from a private physician shows that 
the veteran had arteriosclerotic heart disease and 
hypertension.  
Private terminal hospitalization records show that the 
veteran was admitted on December 31, 1997 after losing 
consciousness.  Electrocardiograms on admission showed atrial 
fibrillation.  CT [computed tomography] scanning revealed 
findings reflective of left parietal hematoma.  

A Certificate of Death, dated in January 1998, shows that 
cardiopulmonary arrest and cerebrovascular accident/subdural 
hematoma left frontal area were certified as the immediate 
and antecedent causes, respectively, of the veteran's death.  

A September 2003 medical certificate by the physician who 
cared for the veteran during his terminal hospital stay 
informs that the veteran had a sudden loss of consciousness.  
The impression was cerebrovascular accident (subdural 
hematoma left frontal parietal area) secondary to 
hypertensive vascular disease.  

Laws and Regulations

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  Service connection will be granted for a 
disability if it is shown that the veteran such disability 
and that it resulted from an injury suffered or disease 
contracted in line of duty, or from aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Certain chronic diseases, such as 
cardiovascular disease and brain hemorrhage, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

The certified causes of the veteran's death were 
cardiopulmonary arrest and cerebrovascular accident/subdural 
hematoma left frontal area.  There is no competent evidence 
that pulmonary or cardiovascular/cerebrovascular disease was 
manifested in service, so as to establish service connection 
for he death-causing disability based on onset or aggravation 
in service.  Cardiovascular disease and brain hemorrhage are 
chronic diseases for which service connection may be 
established on a presumptive basis, if manifested to a 
compensable degree in the first postservice year.  Here, 
neither disease was manifested within one year after the 
veteran's separation from service, so as to trigger 
application of the presumptive provisions.  Furthermore, no 
doctor has opined that the veteran's death-causing diseases 
were related to his service.  The earliest postservice 
medical records, dated, nearly 30 years after service, 
provide no basis for linking the death-causing diseases and 
service.  Despite the appellant's allegations to the 
contrary, the veteran was not a POW (VA is bound by the 
Service Department's certification of service), and 
presumptions afforded former POWs do not apply.  See 
38 C.F.R. § 3.309(c).

As the veteran had not established service connection for any 
disability, there is no basis for finding that service-
connected disability materially contributed to cause or 
hasten his death.  Without any competent evidence that 
disability which was incurred or aggravated in service caused 
or contributed to cause the veteran's death, service 
connection for the cause of his death is not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



